DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 3/7/2022. Currently claims 1, 3 and 11 are amended, claims 12 and 18-20 are cancelled. Claims 1-11, 13-17 and 21-24 are pending and are being addressed in this action. Claims 8-9 and 17 have been withdrawn. 

Election/Restrictions
Claims 1, 4-11, 14-16 and 21-24 are allowable. The restriction requirement between species A-C , as set forth in the Office action mailed on 7/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/16/2021 is partially withdrawn.  Claims 8-9, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 17, directed to an unelected group 2 is still withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Braden Katterheinrich on 4/19/2022.

The application has been amended as follows: 

	Claim 1:	An introducer apparatus for facilitating subcutaneous implantation of a medical device, the apparatus comprising: a housing having a proximal end and a distal end, the housing defining at least one distal opening at or adjacent to the distal end and a proximal opening at or adjacent the proximal end; an inserter having a first portion and a second portion releasably coupled with the first portion, the inserter configured to pass the medical device through the at least one distal opening of the housing and to extend through the proximal opening and the at least one distal opening of the housing and the first and second portions configured for movement within a channel arranged within the housing; a tunneler configured to extend distally of the housing to form a subcutaneous pocket in tissue of a patient for implantation of the medical device, the tunneler being moveable relative to the housing; , wherein the compartment is configured to releasably hold the medical device within the compartment in a loading configuration and then release the medical device in response to movement of the inserter and wherein the compartment is configured to release the medical device into the channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment.
	
Claim 2 is cancelled

Claim 3 is cancelled. 

Claim 11:	An introducer apparatus for facilitating subcutaneous implantation of a medical device, the apparatus comprising: a housing having a proximal end and a distal end, and including at least one distal opening at or adjacent to the distal end and a proximal opening at or adjacent the proximal end, an inserter having a first portion and a second portion releasably coupled with the first portion, the inserter is configured to pass the medical device through the at least one distal opening of the housing and to extend through the proximal opening and the at least one distal opening of the housing, wherein the first and the second portion of the inserter are configured to be positioned within the introducer apparatus and spaced distally from the proximal opening; a compartment within the housing configured to releasably hold the medical device in a loading configuration and then release the medical device in response to movement of the inserter in a proximal direction relative to the housing; , and wherein the compartment is configured to release the medical device into a channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment.

Claim 13 is cancelled. 

Claim 17 is cancelled. 

Claim 21:	The introducer apparatus of claim 1, wherein when the medical device is in the loaded configuration defined by the medical device positioned within the compartment, the medical device is positioned proximally to the tunneler, and when the medical device is in a released configuration, the medical device is positioned vertically below the tunneler.

Claim 23:	The introducer apparatus of claim 1, wherein when the medical device is in the loading configuration defined by the medical device positioned within the compartment, the first portion and the second portion of the inserter are positioned proximally of the tunneler, and when the medical device extends out of the distal opening of the housing, the first portion is longitudinally spaced from the second portion and the second portion is directly below the tunneler.

Reasons for Allowance
Claims 1, 4-11, 14-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) wherein the compartment is configured to releasably hold the medical device within the compartment in a loading configuration and then release the medical device in response to movement of the inserter and wherein the compartment is configured to release the medical device into the channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment or (claim 11) wherein the compartment is configured to release the medical device into a channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment.
The closest art found was Shoji (20110270264). However the device of Shoji failed to disclose: (claim 1) wherein the compartment is configured to releasably hold the medical device within the compartment in a loading configuration and then release the medical device in response to movement of the inserter and wherein the compartment is configured to release the medical device into the channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment or (claim 11) wherein the compartment is configured to release the medical device into a channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment. The device of Shoji does not have a compartment that allows a medical device to fall into a lower chamber when the inserter is retracted. In Shoji, the medical device (lens) is preloaded in front of the pusher 11/15 so that the pusher can control the advancement of the lens through the housing and out the distal end. Modifying the device to have the compartment operating so that the lens drops into a lower chamber when the inserter is pulled back would not have been obvious because doing so would likely twist the lens and cause improper placement/orientation of the lens relative to the pusher. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771